      Case 2:20-mc-00031-MTL Document 22 Filed 08/19/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   3M Company, et al.,                                No. MC-20-00031-PHX-MTL
10                  Plaintiffs,                         ORDER
11   v.
12   Top Class Actions LLC,
13                  Defendant.
14
15          In the pending Motion to Compel, 3M Company, 3M Occupational Safety, LLC,
16   Aearo Technologies LLC, Aearo Holding LLC, Aearo Intermediate, LLC and Aearo, LLC

17   (“3M”) request an order pursuant to Federal Rule of Civil Procedure 45 compelling Top
18   Class Actions (“TCA”) to produce documents and information requested in 3M’s subpoena

19   duces tecum (the “Subpoena”). (Doc. 1 at 1.) The Subpoena arises out of multidistrict

20   litigation pending in the United States District Court for the Northern District of Florida,
21   In re 3M Combat Arms Earplug Prod. Liab. Litig., No. 3:19-MD-2885 (“MDL 2885”).
22   TCA is not a party to MDL 2885. In addition to other objections, TCA asserts that the

23   information and documents requested in the Subpoena are protected under the attorney-

24   client privilege and attorney work-product privilege. (Doc. 10 at 1).

25          The parties do not discuss whether TCA has standing to assert the attorney-client or

26   the work-product privileges. “[T]he attorney-client privilege is personal and can only be
27   asserted by the holder of the privilege, which is the client.” Avago Techs. Gen. IP Pte. Ltd.
28   v. Elan Microelectronics Corp., No. C04-05385RMWHRL, 2007 WL 841785, at *2 (N.D.
      Case 2:20-mc-00031-MTL Document 22 Filed 08/19/20 Page 2 of 2



 1   Cal. Mar. 20, 2007). Under the work-product doctrine, either the attorney or the client may
 2   invoke the privilege. In re Sealed Case, 676 F.2d 793, 811 (D.C. Cir. 1982) (citing
 3   Hickman v. Taylor, 329 U.S. 495, 67 (1947)).
 4          Accordingly,
 5          IT IS ORDERED that 3M and TCA shall file supplemental briefs no later than
 6   10:00 a.m. (Arizona time) on August 24, 2020, addressing whether TCA has standing to
 7   raise the attorney-client or the work-product privileges. There shall be no reply. The briefs
 8   shall be no longer than seven (7) pages each.
 9          Dated this 19th day of August, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
